Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2020

                                       No. 04-20-00612-CR

                                     David Rivera CORTEZ,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5189
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        The trial court imposed sentence on November 13, 2020. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on December 14, 2020. TEX. R.
APP. P. 26.2(a)(1). Appellant did not file a motion for extension of time to file the notice of
appeal. TEX. R. APP. P. 26.3. Appellant filed his notice of appeal on December 22, 2020.

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP.
P. 26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.

        We, therefore, ORDER appellant to show cause on or before January 12, 2021 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court